Citation Nr: 1712023	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  12-04 937A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from May 1971 through June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In August 2014 and December 2014, the Board remanded the appeal for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand.  Where remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Prior remands of the Board dated in August 2014 and December 2014 sought to clarify the etiology of the Veteran's claimed pes planus.  In its December 2014 remand, the Board specifically asked for an opinion on whether the claimed pes planus condition is "most appropriately characterized as a congenital disease, congenital defect, or the result of an acquired disease or injury."  The Board further instructed that the examiner should expressly consider the VA's General Counsel definitions-which were set out in the remand.  Although VA medical opinions were obtained in July 2015 and September 2015, these medical opinions do not substantially satisfy the remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In this regard, the provider did not clearly or expressly state whether the claimed pes planus is best characterized as a congenital disease, congenital defect, or the result of an acquired disease or injury; and neither opinion expressly considered the provided definitions.  Therefore, remand for clarification is necessary.

It is noted that "congenital or developmental defects" are not diseases or injuries within the meaning of applicable VA legislation.  38 C.F.R. § 3.303(c) (2016); see also Johnson v. Principi, 3 Vet. App. 448, 450 (1992); Conley v. Peake, 543 F.3d 1301, 1305 (Fed. Cir. 2008).  It is further noted that the presumption of soundness applies to congenital diseases, but not congenital defects.  See Quirin v. Shinseki, 22 Vet. App. 390 (2009).

Accordingly, the case is REMANDED for the following action:

1.  The July and September 2015 medical opinions should be returned to the provider for an addendum.  The claims file must be reviewed along with the Board's prior remand instructions.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion(s).

The opinion should consider the following facts:

* Although his service entrance examination dated in March 1971 reflects normal clinical evaluation, his service treatment records (STRs) document that the Veteran began to have symptoms associated with pes planus soon after beginning basic training in March 1971.
* A March 1971 physical profile shows "pes planus" and that service separation was recommended.
* A May 1971 STR reflects a diagnosis for pes planus and a referral to podiatry; x-ray at that time confirmed pes planus and hallux valgus.
* A June 1971 podiatry consultation reflects that the Veteran provided a 4-5 year history of severe foot pain, and the impression was pes planus.
* A June 1971 Report of Medical Board Proceeding reflects that pes planus existed prior to service, was not incurred in the line of duty, and was not aggravated by active service.

A revised medical opinion should be provided on the following:

(a)  Is the Veteran's pes planus most appropriately characterized as a (1) congenital defect, (2) congenital disease, or (3) the result of an acquired disease or injury?  

In determining whether the condition is a defect, as opposed to a disease or injury, the examiner should expressly consider the following definitions provided by VA's General Counsel:

The term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.

The term "defect" is defined as structural or inherent abnormalities or conditions that are more or less stationary in nature.

(b)  If it is determined that pes planus is a congenital defect, the following opinion should be provided:  Is it at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran developed a superimposed disability as a consequence of military service (May to June 1971)?

(c)  If it is determined that pes planus is a congenital disease, the following opinion should be provided:  Did the disorder "clearly and unmistakably" (obviously or manifestly) exist prior to his active service?
(i)  If so, did it "clearly and unmistakably" undergo no permanent increase in severity as a result of his military service (May to June 1971)? 
(ii)  If not (it is not clear and unmistakable that the Veteran had a congenital disease prior to service entrance), is it at least as likely as not (i.e., a 50 percent probability or greater) that the congenital pes planus is related to any injury, disease or event incurred during service (May to June 1971)?

(d)  If pes planus is found to be the result of an acquired disease or injury (not congenital disease or defect), the following opinion should be provided:  
Did the disorder "clearly and unmistakably" (obviously or manifestly) exist prior to his active service?
(i)  If so, did it "clearly and unmistakably" undergo no permanent increase in severity as a result of his military service (May to June 1971)? 
(ii)  If not (it is not clear and unmistakable that the Veteran had a disease or injury prior to service entrance), is it at least as likely as not (i.e., a 50 percent probability or greater) that the pes planus is related to any injury, disease or event incurred during service (May to June 1971)?

The Board is particularly interested in the impact of any marching or in-service duties the Veteran performed from May to June 1971 on his bilateral pes planus.

A complete rationale for the medical opinion is required.  If an opinion cannot be expressed without resort to speculation, the physician should so indicate and discuss why an opinion is not possible, to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

2.  After ensuring any other necessary development has been completed, the AOJ should readjudicate the claim.  If the benefit sought is not granted, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


